Fourth Court of Appeals
                                San Antonio, Texas
                                     January 24, 2020

                                   No. 04-19-00801-CV

   IN THE MATTER OF THE GUARDIANSHIP OF CARLOS BENAVIDES JR., AN
                      INCAPACITATED PERSON

                 From the County Court at Law No 1, Webb County, Texas
                           Trial Court No. 2011PB6000081L2
                        Honorable Hugo Martinez, Judge Presiding


                                     ORDER
       Appellant’s second motion for an extension of time to file a response to appellee’s
motion to dismiss is GRANTED. Appellant’s response, if any, is due on January 27, 2020.



                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2020.



                                                ___________________________________
                                                Michael A. Cruz,
                                                Clerk of Court